Order authorizing the receiver to appoint an agent nunc pro tunc reversed on the law and the facts, with ten dollars costs and disbursements, and motion denied, with ten dollars costs, without prejudice to a renewal of the application upon a showing of facts justifying the appointment of a superintendent or agent. In our opinion, this record is insufficient to justify the employment by the receiver of an agent and the court improperly exercised its discretion in this respect. Appeal from the order denying plaintiff’s motion, to resettle the foregoing order dismissed, without costs. Lazansky, P. J., Young, Kapper, Hagarty and Davis, JJ., concur.